UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-52330 Global Gate Property Corp. (Exact name of registrant as specified in its charter) Nevada 20-3305472 (State or other jurisdiction (IRS Employer File Number) of incorporation or organization) 400 Park Avenue, Suite 1440 New York, NY (Address of principal executive offices) (zip code) (860) 604-5892 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.0.001 per share par value Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X]. Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X]. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X]No: [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes []No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes []No [X]. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: approximately $0.20 per shareas of June 30, 2010. As of April 12, 2011, there were 50,033,333 shares outstanding of the registrant’s common stock. FORM 10-K Global Gate Property Corp. INDEX PART I Page Item 1. Business 1 Item 1A. Risk Factors 4 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4.Reserved 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 14 Item 9A. Controls and Procedures 14 Item 9B. Other Information 15 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accountant Fees and Services 20 Item 15. Exhibits and Financial Statement Schedules 21 Financial Statements pages F-1 to F-18 Signatures For purposes of this document, unless otherwise indicated or the context otherwise requires, all references herein to “Global Gate”, “the Company”, “we,” “us,” and “our,” refer to Global Gate Property Corp., a Nevada corporation and our wholly-owned subsidiaries. Except as we might otherwise specifically indicate, all references to “us” include our subsidiaries. Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. PART I Item 1. BUSINESS General We market real estate in the United States to domestic and international purchasers, through our majority owned subsidiary, Macoy Capital Partners Inc., or Macoy, and through our wholly owned Hong Kong subsidiary, Global Gate Property Ltd. or GGPL.In January 2011, GGPL signed an agreement with Intero International Franchise Services, LLC, an affiliate of Intero Real Estate Services, Inc., or Intero, a U.S. real estate brokerage firm, to provide services to China based investors interested in the U.S. real estate market. In addition, we are creating a center in China whose goal will be to transfer agricultural and clean technology from other countries to be used in China. This center’s objectives will be to advance the agriculture sector in China while preserving and improving environmental conditions and resource use.We also market interior and exterior design consulting services to real estate developers and builders for their real estate projects. In October 2010 we purchased a 51% equity interest in Macoy, a Los Angeles based real estate brokerage which also provides financing services for real estate purchases. In December 2010 we signed an agreement with Beijing Sino Forest Assets Appraisal Co Ltd to work together to identify investment opportunities in the forestry sector in China.We are looking at a number of potential sites in China to acquire land to be used for forestry, or where there are already forestry resources present. In addition, we have a subsidiary known as Stone Select, LLC which markets hand-carved interior and exterior natural stone ornamentation and architectural elements.Approximately two thirds of our revenues through December 31, 2010 were generated through our subsidiary, Stone Select, LLC. We were incorporated as a successor to an operation which began in 1996. The predecessor company was a sole proprietorship owned by Ms. Deanie Underwood known as “By Design.” This company provided interior design and refurbishment work but had no activity in the two years prior to be being acquired by us. It was marginally profitable in most years it was operational. This company has been absorbed into us and is no longer in existence. We acquired the assets of this sole proprietorship in a tax-free exchange under the Internal Revenue Code in February, 2005. On June 24, 2010, Deanie J. Underwood, the former President and Chief Executive Officer, and Bradley C. Underwood, one of our then significant shareholders, privately sold 7,197,802 shares of our common stock, constituting approximately 78.3% of our then outstanding shares, to certain unaffiliated, non-U.S. purchasers pursuant to separate stock purchase agreements.As a result of the privately-negotiated sales, a change of control of our company occurred.The unaffiliated purchasers purchased the shares for a total of $75,000 in cash, inclusive of related acquisition costs.The terms of the purchase and sale transactions were as a result of arm’s-length negotiations between the sellers and each of the purchasers.Neither party had any relationship with the other prior to the transaction. 1 On June 24, 2010, we issued an aggregate of 40,802,198 shares of our common stock to 16 unaffiliated non-U.S. investors, pursuant to separate stock subscription agreements.We received total gross proceeds of $245,210 in consideration for the sale of such shares.We completed the sale of the new shares in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act of 1933 and Regulation D and Regulation S promulgated thereunder.In connection with issuance of the new shares on June 24, 2010, we issued 40,802,198 warrants exercisable at $0.10 per share for a 1 year period and 40,802,198 warrants exercisable at $0.20 per share for a 2 year period.The warrants issued with common stock were recorded as additional paid in capital at the estimated fair market value of $383. In connection with the change in control, Ms. Underwood, our then sole officer, resigned from her positions.Ms. Underwood also resigned as our sole director.Gary S. Ohlbaum, the Group Managing Director of Nourican Trading Ltd., an international investment and advisory firm, was elected to our board of directors and appointed to be our President, Chief Executive Officer and Chief Financial Officer. On August 20, 2010, we amended our articles of incorporation to change our corporate name from By Design, Inc. to Global Gate Property Corp., and to increase the number of authorized shares of our common stock from 50,000,000 to 500,000,000 shares.In connection with our name change, our trading symbol was changed to “GGPC” on the OTC Bulletin Board. On October 22, 2010, we purchased 51% of the outstanding shares of common stock of Macoy, pursuant to a Stock Purchase Agreement with Mitch Ohlbaum, its former sole shareholder.Under the Stock Purchase Agreement, we purchased 510 shares of common stock of Macoy from Mr. Ohlbaum in consideration for $10,000 in cash and 33,333 shares of our common stock valued at $0.01 per share.Macoy’smain focus is to broker residential and commercial loans to the general public.Macoy also provides residential and commercial real estate brokerage services.Mitch Ohlbaum is the brother of Gary S. Ohlbaum, our President, Chief Executive Officer and Chief Financial Officer. Our principal business address is 400 Park Avenue, Suite 1440, New York, New York 10022. Our telephone number is (860) 604-5892.We were incorporated under the laws of the State of Nevada on February 23, 2005. Our website is www.globalgateproperties.com. Operations Currently, we are conducting business through GGPL in Asia, Macoy in Los Angeles, California and Stone Select, LLC (“Stone Select”) in the Denver, Colorado area. GGPL We are conducting business in Asia through our 100% owned Hong Kong subsidiary, GGPL, which assists Asian investors to acquire international real estate.In January 2011 GGPL signed an agreement with Intero International Franchise Services, LLC, an affiliate of Intero Real Estate Services, Inc. (“Intero”), a U.S. real estate brokerage firm, to work together to promote US real state in the Shanghai, China market. Macoy Capital Partners, Inc. We are conducting business in the Los Angeles, California metropolitan area through our majority-owned subsidiary, Macoy.Macoy’s main focus is to broker residential and commercial loans to the general public. Most of these loans are of a generic nature and are funded through normal channels, while others are arranged through various private sources depending on the requirements of the transaction. Macoy also provides residential and commercial real estate brokerage services. 2 Stone Select, LLC Stone Select focuses in the broad area of interior design for homes, including the wholesale and in retail sales of imported stone, decorative iron, and carved wood furniture.Stone Select imports all of its products from China. We have one supplier in China.All of the products are sold on a custom design basis.As a result, we do not carry a substantial inventory of products. Recent Developments On December 1, 2010, we announced the execution of a Memorandum of Understanding with China’s largest dedicated forestry valuation company, Beijing Sino Forest Assets Appraisal Co Ltd., or BSFAA, to work together on identifying opportunities in and promoting China’s forestry sector. Under the Agreement, we have access to BSFAA’s offices and network across China, and the parties will work together to identify investment opportunities, raise capital for projects and develop the forestry sector in China. On January 31, 2011, our Hong Kong subsidiary, Global Gate Property Ltd, reached an agreement with Intero to form Intero Shanghai in order to provide a range of services to China based investors interested in the U.S. real estate market. We plan to expand through acquisitions. We will not only look at our present industry but will reserve the right to investigate and, if warranted, merge with or acquire the assets or common stock of other entities. We will seek opportunities for long-term growth potential and short-term earnings. As part of our acquisition and expansion strategy, we are engaged in discussions with a number of potential partners, businesses and investment opportunities. Markets Our marketing plan is focused on identifying suitable investment and acquisition opportunities, and developing the customer base of our subsidiary companies, in particular the recently formed GGPL following its agreement with Intero.We are seeking to expand Macoy’s business through international clients. Each officer and director utilizes his or her previous contacts in business to develop potential opportunities.We also use consultants and business partners. Clients and Competition The markets in which we operate are highly competitive and fragmented, with limited barriers to entry in certain segments.We face competition from a variety of sources. Macoy’s clients are primarily in the Los Angeles area, seeking finance for residential property purchases.There is significant competition from other brokers and banks in this market. Stone Select relies upon four main clients for a majority of its revenues. Each of these four developers builds custom homes in the three to twelve million dollar price range and are affected by market trends in that segment of the real estate industry. Mr. Craig Bush, who, with his wife, own 49% of Stone Select,provides architectural services to our clients from time to time. However, their use of our products remains dependent upon their ability to market homes. Raw Materials We do not use raw materials in our business. We acquire finished products from our suppliers.The use of and ability to acquire raw materials could be a material factor in our operations if our suppliers cannot obtain sufficient raw materials to provide us with finished products,. Employees At December 31, 2010, we have three employees and our relations with our employees are satisfactory. How to Obtain Our SEC Filings We file annual, quarterly, and special reports, proxy statements, and other information with the Securities Exchange Commission (the “SEC”). Reports, proxy statements and other information filed with the SEC can be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Such material may also be accessed electronically by means of the SEC's website at www.sec.gov. Our investor relations department can be contacted via email to ir@globalgateproperty.com. 3 Item 1A. RISK FACTORS You should carefully consider the risks and uncertainties described below and the other information in this document before deciding to invest in shares of our common stock. The occurrence of any of the following risks could materially and adversely affect our business, financial condition and operating result. In this case, the trading price of our common stock could decline and you might lose all or part of your investment. We have a history of losses.Our losses may continue in the future.We have a large working capital deficit and negative stockholders equity, which increased from the previous year. We are dependent on loans from our shareholders and other creditors. We may never sustain profitability on a consistent basis. As a result, we could go out of business. Our revenues for the fiscal year ended December 31, 2010 were $310,833. We had a net loss of $336,714 for this period. Our revenues for the fiscal year ended December 31, 2009 were $283,881, with a net profit of $6,423. We have had a history of losses because we were unable to generate sufficient revenues to be profitable. At December 31, 2010, we had a working capital deficitof $253,945 and a negative stockholders equity of $194,954. At December 31, 2009 we had negative stockholders equity of $334,206. We cannot guarantee that we will ever become a profitable company and, as a result, we could go out of business. Because we have a large working capital deficit, our accountants have expressed doubts about our ability to continue as a going concern. For the fiscal years ended December 31, 2010 and 2009, our accountants have expressed doubt about our ability to continue as a going concern as a result of our working capital deficit. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: ● our ability to locate clients who will use and pay for our services; and ● our ability to generate significant revenues. Based upon current plans, we may incur operating losses in future periods because we may, from time to time, be incurring expenses but not generating sufficient revenues. We anticipate considerably expanding operations, including through acquisitions, so it is difficult for us to predict income and expenses.We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover our operating costs. Failure to generate sufficient revenues, without obtaining adequate sources of funding, will cause us to go out of business. We are only minimally capitalized. Because we are only minimally capitalized, we expect to experience a lack of liquidity for the foreseeable future in our ongoing operations. We will seek to adjust our expenses as necessary to prevent cash flow or liquidity problems. However, we will need additional financing, which we do not now possess, to fully develop our operations. We expect to rely principally upon our ability to raise additional financing, the success of which cannot be guaranteed. We will look at both equity and debt financing, including loans from our shareholders. However, at the present time, we have no definitive plans for financing in place.To the extent that we experience a substantial lack of liquidity, our development plan may be delayed or indefinitely postponed, our operations could be impaired, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. Our limited operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. As a result, an investor could lose his entire investment. We have a limited operating history, and no operating history in the business areas in which we are seeking to expand operations. Thismakes it difficult to evaluate our business on the basis of historical operations. As a consequence, our past results may not be indicative of future results. Although this is true for any business, it is particularly true for us because of our limited operating history and expansion into additional business sectors. Reliance on historical results may hinder our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. For example, if we overestimate our future sales for a particular period or periods based on our historical growth rate, we may increase our overhead and other operating expenses to a greater degree than we would have if we correctly anticipated the lower sales level for that period and reduced our controllable expenses accordingly. If we make poor budgetary decisions as a result of unreliable historical data, we could continue to incur losses, which may result in a decline in our stock price. Our operations are subject to our ability to successfully market our services and products. We have no substantial history of being able to successfully market our services and products. If we cannot successfully market our services and products, we may never become profitable and an investor could lose his entire investment. Our operations will depend, among other things, upon our ability to develop and to market our services and products, in the case of Macoy and Global Gate Property Ltd to real estate investors in the US and Asia, and for Stone Select to residential and commercial builders.If we cannot find sufficient customers for our services, we will have difficulty achieving profitability. An investor could lose his entire investment. 4 There are factors beyond our control which may adversely affect us. Any, all, or a combination of general market conditions and changing consumer tastes could cause an investor to lose his entire investment. Our operations maybe affected by factors which are beyond our control, principally the global economy, the real estate market, interest rates, availability of finance, sentiment towards investing in the US, general market conditions and changing consumer tastes.Any of these problems, or a combination thereof, could have affect on our viability as an entity. We may not achieve profitability, fail as an organization, and our investors could lose some or all of their investment. Intense competition in our market could prevent us from developing revenue and prevent us from achieving annual profitability. In either situation, we may not achieve profitability, fail as an organization, and our investors could lose some or all of their investment. The barriers to entry in the sectors in which we operate are not significant. All aspects of our business are highly competitive. We face strong competitors in all areas of our business. Our services and products could be rendered noncompetitive or obsolete. Any increase in competition may cause us to lose market share or compel us to reduce prices to remain competitive, which could result in reduced margins for our products. Competitive pressures may not only impair our margins but may also impact our revenues and our growth. Almost all of our competitors are larger than us and have greater financial resources than we do.Increased competition with these companies could curtail price increases or could require price reductions or increased spending on marketing and sales, any of which could adversely affect our results of operations. Competition from larger and more established companies is a significant threat andis expected to increase. Stone Select currently has only one main supplier. The loss of such supplier would have a negative effect on our business. Stone Select currently purchases finished products from only one supplier. The loss of our supplier would have a negative effect on our business because we would not have sufficient inventory to sell. If we cannot replace the lost supplier, we would see a severe decline in revenue from the sale of products. As a result, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. Fluctuations in the supply and prices of raw materials could negatively impact our financialresults. From time to time, the prices and availability of raw materials for Stone Select may fluctuate significantly, which could impair our ability to procure necessary products, or increase the cost of our products. If material costs increase, and we are unable to pass along, or are delayed in passing along, those increases to our customers, we will experience reductions to our profit margins and our ability to generate a profit will be reduced or eliminated completely. We operate primarily in the US real estate sector, which is heavily impacted by the availability of finance, the strength and ability of banks to lend, government policy and general health of the US economy, all of which impact on our customers, which may affect the demand for ourproducts. The demand for our services and products depends, in part, upon the availability of finance, the strength and ability of banks to lend, government policy andgeneral economic conditions. If general economic conditions deteriorate, we may suffer reductions in our sales. A general slowdown in the housing market may affect everyone, including us, which would reduce our ability to generate a profit. The industries in which we operate are highly competitive. We operate in very competitive industries. We potentially compete with a diverse group of competitors ranging from internet businesses to traditional brick-and-mortar companies, many of which have greater resources than we do. We believe that barriers to entry into our businesses are not significant and start-up costs are relatively low, so our competition may increase in the future. New competitors may be able to launch new businesses similar to ours, and current competitors mayreplicate our business models, at a relatively low cost. If competitors with significantly greater resources than ours decide to replicate our business models, they may be able to quickly gain recognition and acceptance of their business methods, products and services through marketing and promotion. We may not have the resources to compete effectively with current or future competitors. If we are unable to effectively compete, we will lose sales to our competitors and our revenues will decline. 5 Stone Select imports all of its products from China. As a result, all of its current revenues come from products imported from outside the United States. Our business is subject to risks related to the differing legal, political, social and regulatory requirements and economic conditions of many jurisdictions. Risks inherent in international operations include the following: ● agreements may be difficult to enforce and receivables owed to us difficult to collect; ● foreign customers may have longer payment cycles; ● foreign countries may impose additional withholding taxes or otherwise tax our foreign income, or adopt other restrictions on foreign trade or investment, including currency exchange controls; ● foreign operations may experience staffing difficulties and labor disputes; ● transportation and other shipping costs may increase; ● foreign governments may nationalize private enterprises; ● unexpected adverse changes in export duties, quotas and tariffs and difficulties in obtaining export licenses; ● intellectual property rights may be more difficult to enforce; ● fluctuations in exchange rates may affect product demand and may adversely affect the profitability in U.S.dollars of products we import where payment for our products is made in the local currency; ● general economic conditions in the countries in which we operate could have an adverse effect on operations in those countries; ● our business and profitability in a particular country could be affected by political or economic repercussions on a domestic, country specific or global level from terrorist activities and the response to such activities; ● unexpected adverse changes in foreign laws or regulatory requirements may occur; and ● compliance with a variety of foreign laws and regulations may be burdensome. We have certain key customers. Our relationships with certain key residential building customers are important to us and our subsidiary, Stone Select. Stone Selectnormally has four major customers. In 2010, sales to two of these customers totaled approximately 36% of Stone Select’s total sales, with the largest customer accounting for approximately 25% of sales.Although Stone Select sells various types of products through various channels of distribution, we believe that the loss of a substantial portion of Stone Select’s sales to residential builders could have a significant affect impact on our ability to be profitable. Our success will be dependent upon our management’s efforts. We cannot achieve profitability without the efforts of our management. Our success will be dependent upon the decision making of our directors and executive officers. These individuals intend to commit as much time as necessary to our business, but this commitment is no assurance of success. The loss of any or all of these individuals, particularly Mr. Gary S. Ohlbaum, our President, Chief Executive Officer and Chief Financial Officer, could have a material, adverse impact on our operations. We have not obtained key man life insurance on the lives of any of our officers. 6 Our stock price may be volatile, and you may not be able to resell your shares at or above the public sale price. There has been, and continues to be, a limited public market for our common stock. Although our common stock is quoted on the Over-the-Counter Bulletin Board, an active trading market for our shares has not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: · actual or anticipated fluctuations in our operating results; · changes in financial estimates by securities analysts or our failure to perform in line with such estimates; · changes in market valuations of other interior design oriented companies, particularly those that market services such as ours; · announcements by us or our competitors of significant innovations, acquisitions, strategic partnerships, joint ventures or capital commitments; · introduction of product enhancements that reduce the need for our products or services; · the loss of one or more key clients; and · departures of key personnel. Because our stock is traded on the Over-the-Counter Bulletin Board, it has a limited public trading market. As a result, it may be difficult or impossible for you to liquidate your investment. Our common stock isquoted on the Over-the-Counter Bulletin Board under the trading symbol GGPC and has a limited public trading market. We cannot assure that a public tradingmarket will improve in the future. We cannot assure that an investor will be able to liquidate his investment without considerable delay, if at all. If a more active market does develop, the price may be highly volatile. Our limited operating history, lack of profitability, negligible stock liquidity, potential extreme price and volume fluctuations, and regulatory burdens may have a significant impact on the market price of the common stock. It is also possible that the relatively low price of our common stock may keep many brokerage firms from engaging in transactions in our common stock. Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. Since our common stocktrades below $5.00 per share, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. ITEM 2. PROPERTIES We rent office space in Denver, Colorado, at $1,500 per month under a verbal lease, and yard and warehouse space at approximately $2,100 per month in Denver, Colorado, plus costs under a non-cancellable lease with an unaffiliated third party, and no stated renewal option expiring in March 2012. We own office equipment to furnish our offices. We own a truck and a forklift which we use in our business. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material legal proceedings, nor is our property the subject of any material legal proceeding. ITEM 4.RESERVED 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our shares of common stock are quoted on the Over-the-Counter Bulletin Board under the trading symbol “GGPC”. The shares began trading on the Over-the-Counter Bulletin Board on July 25, 2006 but there is no extensive history of trading. The following table shows the reported high and low closing prices per share for our common stock as reported on the-Over the Counter Bulletin Board. High Low Year ended December31, 2009 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Year ended December31, 2010 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Year ending December31, 2011 First quarter $ $ Second quarter (through April 12, 2011) $ $ Holders As ofApril 12, 2011, there were 97 record holders of our common stock and there were 50,033,333 shares of our common stock outstanding. Dividends We have not previously declared or paid any dividends on our common stock and do not anticipate declaring any dividends in the foreseeable future. The payment of dividends on our common stock is within the discretion of our board of directors. We intend to retain any earnings for use in our operations and the expansion of our business. Payment of dividends in the future will depend on our future earnings, future capital needs and our operating and financial condition, among other factors that our board of directors may deem relevant. We are not under any contractual restriction as to our present or future ability to pay dividends. Securities Authorized for Issuance Under Equity Compensation Plan Equity Compensation Information The following table summarizes information about our equity compensation plans as of December31, 2010. Plan Category Number of Shares of Common Stock to be Issued upon Exercise of Outstanding Options (a) Weighted- Average Exercise Price of Outstanding Options Number of Options Remaining Available for Future Issuance Under Equity Compensation Plans (excluding securities reflected in column (a)) (c) Equity Compensation Plans Approved by Stockholders — $ — — Equity Compensation Plans Not Approved by Stockholders — Total $ — 8 Stock Transfer Agent The stock transfer agent for our securities is Corporate Stock Transfer of Denver, Colorado.Their address is 3200 Cherry Creek Drive South, Suite 430, Denver, Colorado 80209. Their phone number is (303) 282-4800. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis contains forward-looking statements that involve future events, our future performance and our expected future operations and actions. In some cases, you can identify forward-looking statements by the use of words such as “may”, “will”, “should”, “anticipate”, “believe”, “expect”, “plan”, “future”, “intend”, “could”, “estimate”, “predict”, “hope”, “potential”, “continue”, or the negative of these terms or other similar expressions. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties. Our actual results or actions may differ materially from these forward-looking statements for many reasons, including, but not limited to, the matters discussed in this report under the caption “Risk Factors”. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this Form10-K. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes included in this report. The following table provides selected financial data about us for the years ended December 31, 2010 and2009. For detailed financial information, see the auditedFinancial Statements included in this document. Balance Sheet Data: 12/31/10 Cash $ Total assets $ Total liabilities $ Stockholders' deficit $ ) Operating Data: 12/31/10 Revenue $ Operating expenses $ Net loss $ ) Balance Sheet Data: 12/31/09 Cash $ Total assets $ Total liabilities $ Stockholders' deficit $ ) Operating Data: 12/31/09 Revenue $ Operating expenses $ Net income $ 9 Overview and History We were incorporated under the laws of the State of Nevada on February 23, 2005.We marketreal estate in the US to domestic and international purchasers, through our majority owned Los Angeles based real estate agency, Macoy, and through our wholly owned Hong Kong subsidiary, Global Gate Property Ltd (“GGPL”).In January 2011, GGPL signed an agreement with Intero International Franchise Services, LLC, an affiliate of Intero Real Estate Services, Inc. (“Intero”), a U.S. real estate brokerage firm, to provide services to China based investors interested in the US real estate market. We also market interior and exterior design consulting services to real estate developers and builders for their real estate projects. In October 2010, we purchased a 51% shareholding in Macoy, a Los Angeles based real estate brokerage which also provides financing services for real estate purchases. In December 2010, we signed an agreement with Beijing Sino Forest Assets Appraisal Co. Ltd. to work together in the forestry sector in China. Our subsidiary, Stone Select, markets hand-carved interior and exterior natural stone ornamentation and architectural elements. Approximately two thirds of our revenues through December 31, 2010 were generated through Stone Select. Stone Select operates exclusively in the Denver, Colorado metropolitan area. We were incorporated as a successor to an operation which began in 1996. The predecessor company was a sole proprietorship owned by Ms. Deanie Underwood known as “By Design.” This company provided interior design and refurbishment work similar to the present company and averaged two to three clients per year but had no activity in the two years prior to being acquired by us. It was marginally profitable in most years it was operational. This company has been absorbed into us and is no longer in existence. We acquired the assets of this sole proprietorship in a tax-free exchange under the Internal Revenue Code in February, 2005. On June 24, 2010, Deanie J. Underwood, our former President and Chief Executive Officer, and Bradley C. Underwood, one of our then significant shareholders, privately sold 7,197,802 shares of our common stock, constituting approximately 78.3% of our then outstanding shares, to certain unaffiliated, non-U.S. purchasers pursuant to separate stock purchase agreements.As a result of the privately-negotiated sales, a change of control of our company occurred.The unaffiliated purchasers purchased the shares for a total of $75,000 in cash, inclusive of related acquisition costs.The terms of the purchase and sale transactions were as a result of arm’s-length negotiations between the sellers and each of the purchasers.Neither party had any relationship with the other prior to the transaction. On June 24, 2010, we issued an aggregate of 40,802,198 new shares of our common stock to 16 unaffiliated non-U.S. investors, pursuant to separate stock subscription agreements.We received total gross proceeds of $245,210 in consideration for the sale of such shares.We completed the sale of the new shares in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act of 1933 and Regulation D and Regulation S promulgated thereunder.In connection with issuance of the new shares on June 24, 2010, we issued 40,802,198 warrants exercisable at $0.10 per share for a 1 year period and 40,802,198 warrants exercisable at $0.20 per share for a 2 year period.The warrants issued with common stock were recorded as additional paid in capital at the estimated fair market value of $383. In connection with the change in control, Ms. Underwood, our then sole officer, resigned from her position.Ms. Underwood also resigned as our sole director.Gary S. Ohlbaum, the Group Managing Director of Nourican Trading Ltd., an international investment and advisory firm, was elected to our board of directors and appointed to be our President, Chief Executive Officer and Chief Financial Officer. On August 20, 2010, we amended our articles of incorporation to change our corporate name from By Design, Inc. to Global Gate Property Corp., and to increase the number of authorized shares of our common stock from 50,000,000 to 500,000,000 shares.In connection with our name change, our trading symbol was changed to GGPC on the OTC Bulletin Board.As of December 31, 2010, we had 50,033,333 outstanding shares of common stock, 40,802,198 warrants exercisable at $0.10 per share, 40,802,198 warrants exercisable at $0.20 per share, and 25,000,000 options exercisable at $0.75 per share, of which 10,000,000 were issued to Mr. Ohlbaum, and 5,000,000 to Mr. David Cheung, a non-executive director.No other shares of our capital stock, warrants, stock options or other securities were outstanding. 10 Recent Developments On October 1, 2010, we entered into an employment agreement with Gary S. Ohlbaum to secure Mr.Ohlbaum’s services as President, Chief Executive Officer and Chief Financial Officer of the Company and its subsidiaries. Mr.Ohlbaum’s employment agreement entitles him to receive, effective October 1, 2010, equity-based award consisting of 10,000,000 stock options, exercisable at $0.75 per share. The term of the employment agreement commenced on October 1, 2010 and ends on September 30, 2011, but can be renewed for successive one year periods unless terminated, as provided in the employment agreement. Mr.Ohlbaum shall be paid an annual base salary of $180,000, which may be amended by our board of directors. On October 22, 2010, we purchased 51% of the outstanding shares of common stock of Macoy, pursuant to a Stock Purchase Agreement with Mitch Ohlbaum, its former sole shareholder.Under the Stock Purchase Agreement, we purchased 510 shares of common stock of Macoy from Mr. Ohlbaum in consideration for $10,000 in cash and 33,333 shares of our common stock valued at $0.01 per share.Macoy’s main focus is to broker residential and commercial loans to the general public.Macoy also provides residential and commercial real estate brokerage services.Mitch Ohlbaum is the brother of Gary S. Ohlbaum, our President, Chief Executive Officer and Chief Financial Officer. In December2010, we entered into a Memorandum of Understanding with China’s largest dedicated forestry valuation company, Beijing Sino Forest Assets Appraisal Co Ltd (“BSFAA”), to work together on identifying opportunities in and promoting China’s forestry sector. Under the Agreement, GGPC will have access to BSFAA’s offices and network across China, and the parties will work together to identify investment opportunities, raise capital for projects and develop the forestry sector in China. On January 31, 2011, our Hong Kong subsidiary, Global Gate Property Ltd, reached an agreement with Intero International Franchise Services, LLC, an affiliate of Intero Real Estate Services, Inc. (“Intero”), a U.S. real estate brokerage firm, to form Intero Shanghai in order to provide a range of services to China based investors interested in the U.S. real estate market. Results of Operations The revenues for all of the relevant periods in this discussion came from services provided and sales of products by our subsidiaries, Macoy and Stone Select. For the twelve months ended December 31, 2010, revenues were $310,833, as compared to $283,881 for the twelve months ended December 31, 2009. Our revenues depend on real estate activity primarily in the California area for Macoy, and construction activities in the Denver area for Stone Select, and our ability to market our products.The increase in our revenues for the twelve months ended December 31, 2010 compared to the twelve months ended December 31, 2009 was primarily due to the acquisition of Macoy on October 22, 2010, which accounted for $82,415 of the revenues in 2010.Excluding Macoy’s revenues, our revenues decreased by $55,463 or 20% due to the continued decline in construction activities in the Denver, Colorado area in 2010. For the twelve months ended December 31, 2010, cost of goods sold were $162,144, as compared to $173,156 for the twelve months ended December 31, 2009.Costs of goods sold include all direct costs incurred in selling products. We do not separate sales of different product lines into operating segments. Our cost of goods decreased for the twelve months ended December 31, 2010 compared to the twelve months ended December 31, 2009 principally because of lower sales volume at Stone Select. The difference between revenue and cost of goods sold is gross profit. Our gross profit amount (and as a percentage of sales) for the twelve months ended December 31, 2010 was higher at $148,689 (47.8%) as compared to gross profit for the twelve months ended December 31, 2009 of $110,725 (39.0%).The increase in gross profit as a percentage of sales was primarily due to the contribution from Macoy.Excluding the gross profit relating to Macoy, our gross profit as a percentage of sales was 29.0%.The decrease excluding Macoy is due to a change in the mix of products sold by Stone Select in 2010. Operating expenses, which include depreciation, consulting fees, legal and accounting fees, salaries, wages and employee benefits and other general and administrative expenses for the twelve months ended December 31, 2010 was $473,675. Our operating expenses for the twelve months ended December 31, 2009 was $133,014.For the twelve months ended December 31, 2010, we had higher operating expenses as compared to the twelve months ended December 31, 2009, primarily as a result of increased legal and accounting fees of $70,889, increased consulting expenses of $110,000 relating to consulting services provided by two of our shareholdersin 2010, increased salaries, wages and employee benefits of $63,151, primarily related to salaries for Mr. Ohlbaum, which started on October 1, 2010. We had a net loss of $336,714 for the twelve months ended December 31, 2010, compared to net income of $6,423, for the twelve months ended December 31, 2009. 11 Net loss attributable to noncontrolling interest recorded for the twelve months ended December 31, 2010 and December 31, 2009 represents profit or loss allocations due to the 49% owners of Stone Select and Macoy.We had a net loss attributable to noncontrolling interest of $16,398 for the twelve months ended December 30, 2010, compared to net income attributable to noncontrolling interest of $20,567 for the twelve months ended December 31, 2009.The increase in net loss attributable to noncontrolling interest recorded for the twelve months ended December 31, 2010 compared to the twelve months ended December 30, 2009 represents a decrease in earnings by Stone Select during these periods. As a result of the foregoing, we had a net loss attributable to common stockholders of $320,316($0.01 per share) for the twelve months ended December 31, 2010, compared to net loss attributable to common stockholders of $14,144 (less than $0.01 per share) for the twelve months ended December 31, 2009. For the fiscal year ended 2010, our accountants have expressed doubt about our ability to continue as a going concern as a result of our working capital deficit and loss from operations. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to locate clients who will purchase our products and use our services and our ability to generate revenues, and our ability to raise new capital and loans. Operating expenses increased in the fourth quarter of 2010 as a result of the employment agreement entered into with Gary S. Ohlbaum to secure Mr.Ohlbaum’s services as our President, Chief Executive Officer and Chief Financial Officer, legal and consulting costs relating to the acquisition of Macoy on October 22, 2010 and additional operating costs relating to Macoy subsequent to the acquisition date. We may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We may continue to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $500,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. Liquidity and Capital Resources As of December 31, 2010, we had cash of $45,265, compared to $15,690 in cash as of December 31, 2009. Net cash used in operating activities was $81,541 for the twelve months ended December 31, 2010, compared to net cash provided by operating activities of $100,567 for the twelve months ended December 31, 2009. Cash flows provided by investing activities was $6,478 for the twelve months ended December 31, 2010 compared to $-0- for the twelve months ended December 31, 2009. Cash flows provided by financing activities was $104,368 for the twelve months ended December 31, 2010 compared to cash flows used in financing activities of $124,586 for the twelve months ended December 31, 2009. The cash provided by financing activities in 2010 related to borrowings from related parties ($85,105) and issue of common stock ($245,210), offset by the repayment of amounts due to related parties ($225,947). We believe that we have sufficient capital in the short term for our current level of operations. We are currently seeking additional capital to fund operations and expansion of the business. Our principal source of liquidity will be raising new funds and loans from investors and shareholders. Because the principal business in 2010 was selling stone products, a slow down in purchases of construction materials had a negative impact to our business in 2010. Wedo not knowto what extent this may affect us in 2011, but wedo not expect construction activity to increase. Our primary activity in 2011 will be to seek to develop the Macoy and Global Gate Property Ltd real estate related businesses, and expand the range of services these businesses provide and expand into other sectors to increase clients and, consequently, our sales. We cannot guarantee that this will ever occur. 12 Proposed Milestones to Implement Business Operations We estimate that we must generate approximately $500,000 in sales per year to be profitable based on the current position of the business. Based upon our current business and fund raising plans, we have adjusted our operating expenses, and the payment of expenses, so that cash generated from fund raisings, operations and from working capital financing is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels, and assuming our fund raising is successful. To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $500,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. On the other hand, we may choose to scale back our operations to attempt to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We might incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $500,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. No commitments to provide additional funds have been made by management or current shareholders. There is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to continue to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. In the next twelve months, we do not intend to spend any material funds on research and development and do not intend to purchase any large equipment. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality We do not expect our sales to be impacted by seasonal demands for our products and services. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The full text of our audited consolidated financial statements as of December31, 2010 and 2009 and for the fiscal years ended December31, 2010 and 2009 begins on pageF-1 of this Annual Report on Form10-K. 13 GLOBAL GATE PROPERTY CORP. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 AND2009 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets F-4 Consolidated statements of operations F-5 Consolidated statements of stockholders’ equity (deficit) F-6 Consolidated statements of cash flows F-7 Notes to consolidated financial statements F-8 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Global Gate Property Corp. New York, New York We have audited the accompanying consolidated balance sheet of Global Gate Property Corp. and Subsidiaries (the "Company") as of December31, 2010, the related consolidated statements of operations, stockholders' equity (deficit) and cash flows for the year then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Global Gate Property Corp. and Subsidiaries as of December31, 2010, and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note6 to the financial statements, the Company has a working capital deficit and a net loss from operations in 2010 that raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Davis, Graber, Plotzker & Ward,LLP New York, New York April 15, 2011 F-2 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 Email: rcpc35@hotmail.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Global Gate Property Corp. Denver, Colorado I have audited the accompanying consolidated balance sheet of Global Gate Property Corp. as of December 31, 2009, and the related consolidated statements of operations, stockholders' equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Global Gate Property Corp. as of December 31, 2009, and the consolidated results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 6 to the financial statements the Company has a working capital deficit that raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matters is also described in Note 6. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado /s/ Ronald R. Chadwick, P.C. April 15, 2011 RONALD R. CHADWICK, P.C. F-3 GLOBAL GATE PROPERTY CORP. CONSOLIDATED BALANCE SHEETS Dec. 31, 2010 Dec. 31, 2009 ASSETS Current assets: Cash $ $ Accounts receivable - Inventory - Prepaid and other current assets - Total current assets Fixed assets Less: Accumulated depreciation ) ) Goodwill - Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $
